LEHMAN, Justice.
Appellant Constance Muldoon (mother) seeks review of the district court’s order denying post-trial motions. The underlying order of the district court was a decree of divorce which awarded primary custody of the parties’ minor child to appellee James Schatzman (father).
We affirm.
Mother contends that the great weight of evidence requires a conclusion by this court that the district court’s order awarding primary custody of the minor child to the father constitutes an abuse of discretion. The evidence heard by the district court was very much in dispute. Mother contended father had abused the child both physically and sexually, though there was no evidence beyond her accusations to support such a finding. Father claimed mother was mentally ill and generally unstable and, likewise, there was very little concrete evidence *219of that. An independent psychological evaluation of both parents produced a balanced opinion that father, as between these two parents, was better equipped to deal with the demands of parenthood. The district court performed its assigned task with solomonic competence. We hold there was no abuse of discretion. See Pinther v. Pinther, 888 P.2d 1250 (Wyo.1995); Dowdy v. Dowdy, 864 P.2d 439 (Wyo.1993); Trudeau v. Trudeau, 822 P.2d 873 (Wyo.1991); Uhls v. Uhls, 794 P.2d 894 (Wyo.1990); Deen v. Deen, 774 P.2d 621 (Wyo.1989). For the same reasons, we find there was no abuse of discretion in denying mother’s post-trial motions.
Father contends the appeal should be dismissed because the notice of appeal was not timely filed. The record is not sufficiently clear to make that determination, and so we decline to do so.
Father also asks us to find that the appeal was without reasonable cause and to dismiss the appeal and award him costs and penalties. W.R.A.P. 10.05. We decline to make such a finding. An award of fees or damages under Rule 10.05 is not appropriate where a discretionary ruling of the district court is questioned. Mulkey-Yelverton v. Blevins, 884 P.2d 41, 44 (Wyo.1994); James S. Jackson Co., Inc. v. Meyer, 677 P.2d 835, 839 (Wyo.1984). Father’s motion is denied.
The judgment and orders of the district court are affirmed.